Citation Nr: 0937503	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).  The appellant served 
on active duty from July 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.

In November 2008, the Board denied the appellant's claim.  
The appellant subsequently submitted a notice of appeal to 
the United States Court of Appeals for Veterans Claims 
(Court), indicating his disagreement with the denial of his 
claim for pulmonary fibrosis.  The Court issued a May 2009 
Order vacating, in part, the November 2008 Board decision and 
remanding the appeal for readjudication consistent with the 
parties' Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant alleges that he currently suffers from 
pulmonary fibrosis that is the result of asbestos exposure in 
service.  Specifically, the appellant has alleged that he was 
exposed to asbestos when he slept under asbestos-wrapped 
pipes and through the use of asbestos gloves.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The DVB 
circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI. (This has now been 
reclassified in a revision to the Manual at M21- 1MR, Part 
IV, Subpart ii, Chapter 2, Section C.) See also VAOPGCPREC 4-
00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the appellant was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the appellant was exposed to 
asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (h). 

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United 
States Court of Appeals for Veterans Claims (Court) found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of former VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  See VA 
O.G.C. Prec. Op. No. 04-00.

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  See McGinty v. Brown, 4 Vet. App. 428, 429 
(1993).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.  See Adjudication Procedure Manual, M21-
1, Part VI, 7.21(c).

In compliance with the May 2009 Joint Motion for Remand, the 
Board finds that the appellant's claim must be remanded to 
obtain all medical records from F.E.D., M.D.  In March 2005, 
Dr. D. noted that radiographs confirmed a diagnosis of 
pulmonary fibrosis; however, there are no further medical 
records associated with the claims file to substantiate this 
diagnosis.  Additionally, Dr. D. should be requested to 
provide a supporting rationale for his conclusion.  The 
RO/AMC should make all efforts to obtain these missing 
records.

Further, after obtaining the aforementioned evidence, the 
appellant should be scheduled for a new VA examination.  As 
the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should issue the 
appellant a letter, requesting he 
provide the appropriate authorization 
and release to obtain any medical 
records from F.E.D., M.D.  Dr. D. should 
also be asked to provide a statement of 
how he reached the conclusion that the 
appellant suffered from pulmonary 
fibrosis, including a full rationale.  
All attempts to obtain these records 
should be memorialized in the 
appellant's claims file.

2.  Thereafter, the appellant should be 
scheduled for a new VA respiratory 
disorders examination with the same 
examiner from the July 2007 VA 
examination, if possible.  Pertinent 
documents in the appellant's claims 
file should be thoroughly reviewed in 
conjunction with the examination, and 
it should be noted in the examination 
report that this has been accomplished.  
The VA examiner should address any 
newly added evidence from F.E.D., M.D., 
specifically addressing the assertion 
that the appellant currently suffers 
from pulmonary fibrosis.  The VA 
examiner should also request the 
appellant provide specific details of 
his exposure to asbestos during his 
time in service, as well as before and 
after service.  The VA examiner should 
then state whether it is at least as 
likely as not that the exposure 
described by the appellant caused his 
current diagnosed disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner should provide a complete 
rationale for any opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

